FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-1252
                 _____________________________

CYNTHIA PROCTOR BEDELL,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

                        August 10, 2018


                 ON MOTION FOR CLARIFICATION

PER CURIAM.

    DENIED.

RAY and BILBREY, JJ., concur; WINOKUR, J., concurs with opinion.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________
WINOKUR, J., concurring.

     The State argues that the opinion should be clarified to
dispel any suggestion that “a urine test for alcohol is available or
even necessary before consent to a blood test is upheld.”
According to the motion, under section 316.1932(1)(c) the State
must show that administration of a urine test was impractical or
impossible, thus supporting a blood draw, only when the officer
has reason to believe that the suspect was under the influence of
a controlled substance. When the officer believes the suspect was
under the influence of alcohol, as here, the State must only show
that administration of a breath test was impractical or impossible
before resorting to a blood draw, according to the motion. This is
because, the motion claims, no urine test can detect the amount
of alcohol in the blood stream, so the Legislature must have
meant to limit urine tests in this context to suspicion of driving
under the influence of controlled substances. The State supports
this contention with citations to circuit court opinions, as well as
the Florida DUI Handbook.

     I agree that clarification on this point is unnecessary, for two
reasons. First, the question of whether a urine test was
impractical or impossible before police could resort to a blood
draw was always part of this case. If in fact the State was not
required to prove this point, that suggestion did not appear here.
Second, it is not clear that section 316.1932(1)(c) makes the
distinction that the State asserts in its motion. Whether such a
distinction exists will have to wait upon another case, one where
this issue is properly before the Court.

                  _____________________________

Dustin Dewrell, Shalimar, for Appellant.

Pamela Jo Bondi, Attorney General, and Sharon S. Traxler,
Assistant Attorney General, Tallahassee, for Appellee.




                                 2